DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Receipt of Applicant’s amendments filed on June 29, 2022 is acknowledged.

Response to Amendment
Applicant amended claims 1, 8, 15.

Claims 1-20 are pending and have been examined.

Response to Arguments
Applicant's arguments filed June 29, 2022 have been fully considered but they are not persuasive. 

Regarding Claim Objections
Examiner initially objected to claims for a minor grammatical issue. Applicant amended its claims to address this issue. In view of the amended claims, Examiner withdraws this objection.

Regarding Specification Objections
Examiner initially objected to the specification for lack of an antecedent basis for the subject matter in claims 7, 14, and 20. Applicant argued that the original claims are a part of the originally filed specification and thus the rejection is improper. Examiner does not find this argument persuasive. The issue is not that the claims lack a written description and are new matter, as in 35 USC 112(a). Rather the issue is that even though there is support for the subject matter, that subject matter must be reflected in the body of the specification, see 37 CFR 1.75(d)(1) and MPEP § 608.01(o). 
Examiner maintains this objection.

Regarding Drawing Objections
Examiner initially objected to the drawings are objected to because in Figure 8 does not include descriptive labels of the subject matter presented. Applicant argued it is not required to provide descriptive labels in the drawings.. Examiner does not find this argument persuasive. As mentioned in the response to the specification objection, the issue is that the specification does not contain a description of what is occurring in Figure 8. Figure 8 merely stands on its own with no explanation as to what is occurring in that figure. Examiner maintains this objection.

Regarding 101 Rejections
Examiner initially rejected claims 1-20 under 35 USC 101 as being directed to non-statutory subject matter.
Applicant argued that the claims do not recite an abstract idea because the claims do not recite a mental process. Examiner does not find this argument persuasive. Applicant’s entire argument is completely moot because this is not the basis for the 101 rejection. The basis of Examiner’s rejection is that the claims are directed to Certain Methods of Organizing Human Activity, not that they are directed to Mental Processes. Applicant provides no analysis as to why the claims are not directed to Certain Methods of Organizing Human Activity. Applicant is not even addressing the underlying issue. It is irrelevant whether Applicant’s claims can be performed mentally (even though they could be performed mentally). Applicant’s claims do recite a judicial exception, CERTAIN MEHTODS OF ORGANIZING HUMAN ACTIVITY. Examiner identified the limitations which define the abstract idea and how they are directed to a fundamental economic practice. Since they are a fundamental economic practice the claims fall into the grouping of Certain Methods of Organizing Human Activity and therefore constitute an abstract idea (and thus a judicial exception).
Applicant argued that the claims a recite a practical application of the judicial exception. Unfortunately, Applicant presents arguments regarding Electric Power Group and claims 13-24. It appears Applicant has included subject matter from an unrelated response. Examiner does not find this argument persuasive. The claims at issue are 1-20 and there is no discussion of Electric Power Group in Examiner’s rejection. This argument is moot.
Applicant argued that the claims a recite a practical application of the judicial exception due to improving security of personally identifiable information stored in an anonymized database. Examiner does not find this argument persuasive. Applicant merely alleges it recites a practical application with no analysis as to how it meets any of the standards for a practical application (e.g., a technical improvement, particular machine, etc.). Applicant’s claims do not improve technology; the underlying technology remains unaffected by the claims. Applicant is addressing a business problem (anonymizing data) with a business solution. Applicant is merely using existing technology (for its intended purpose) to implement the business solution. Any improvements lie in the abstract idea itself, not in underlying technology. It is not a technical solution to anonymize data by exchanging that data with similar data. The identified limitations do no amount to a practical application because they are a part of the abstract idea. Outside of the abstract idea there remains only the computer implementation of the abstract idea and extra-solution activity. Neither of these are indicative of a practical application. Applicant’s claims do not address a technical limitation/deficiency in the art and thus does not amount to a practical application. The use of an anonymized database does not elevate the claims into eligible subject matter. Applicant’s claims are not similar to Diehr. Again Applicant provides no analysis as to how the limitations (receiving and modifying the trajectories) amount to a technical improvement. Applicant merely states the conclusion without any of the analysis.
Applicant argued its claims are similar to those in Amdocs. Examiner does not find this argument persuasive. Applicant’s claims are not similar to those in Amdocs in which the manner that data was gathered provided an inventive concept through use of distributed architecture. The claims in Amdocs were directed to field enhancement in a distributed network. It was the specificity of the claimed architecture which amounted to eligible subject matter. Applicant’s claims are not similar merely because the abstract idea is claimed with specificity. Applicant’s claims are not similar to those in Amdocs. Again Applicant provides no analysis as to how the limitations (receiving and modifying the trajectories) amount to a technical improvement or are something other than what is well-understood routine and conventional. Applicant merely states the conclusion without any of the analysis. Applicant’s claims do not amount to significantly more under this comparison.
Applicant argued that they recite a combination of steps which recite something other than what is well understood, routine, and conventional. Examiner does not find this argument persuasive. Applicant does not even identify any limitations it believes qualifies as something other than what is well understood, routine, and conventional . Applicant merely alleges its claims meet this standard because they improve security. Applicant is mistaken that Examiner must provide evidence that the underlying abstract idea is well-understood, routine and conventional. It is the additional elements that must be shown to be well-understood, routine and conventional. Outside of the abstract idea, there is only the computer implementation of the abstract idea and extra-solution activity. Examiner provided evidence that these are well-understood, routine and conventional limitations. Examiner has provided the proper evidence as required by Berkheimer.
Examiner maintains this rejection.

Regarding Double Patenting Rejections
Examiner initially rejected claims 1-20 under non-statutory double patenting grounds. Applicant indicated that it will file terminal disclaimers should the claims be found allowable. Until then, Examiner maintains this rejection.


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:

Regarding claims 7, 14, and 20, while the drawings provide support for the limitations, the specification does not discuss a weighted sum of the perpendicular distance, a parallel distance, and angle distance between the plurality of partitions. While paragraph [0121] discloses this information may be located in Figure 8, it does not actually contain a description of what is included in Figure 8.

Drawings
The drawings are objected to because in Figure 8 does not include descriptive labels of the subject matter presented. In conjunction with the above specification objection while the drawing provide some subject matter, the specification is silent as to what is actually occurring in the drawing. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the abstract idea which may be summarized as determining transaction trajectories. 

Claim 1 recites the limitations of: 
improving security of personally identifiable information
a plurality of purchase records and time records, 
the plurality of purchase records and time records that are associated with unique individuals; 
determining transaction trajectories for each of the unique individuals based on the plurality of purchase records and time records received; 
partitioning each of the transaction trajectories into a plurality of partitions; 
identifying similar trajectories in the plurality of partitions; 
generating anonymized trajectories by exchanging the similar trajectories identified; 

As drafted these limitations are a process that, under its broadest reasonable interpretation, covers performance of the limitation as certain methods of organizing human activity but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity grouping of abstract ideas. Accordingly, Applicant’s claims recite an abstract idea. The recited system components are just applying generic computer components to the recited abstract limitations. 

This judicial exception is not integrated into a practical application because the claims only recites system components for implementing the abstract idea. The claims recite the additional limitations of an anonymized database, a first communication interface, a User Identifiable Database, a second communication interface, a memory; a processor, a non-transitory computer readable storage medium, instructions; and are recited at a high level of generality and amounts to no more than mere instructions to apply the exception using a generic computer. These limitations generally link the use of the judicial exception to a technological environment and are not indicative of integration into a practical application. The limitations of:
personally identifiable information stored in an anonymized database
receiving a plurality of purchase records and time records
stores the plurality of purchase records and time records that are associate with unique individuals;
storing anonymized location and time records in the anonymized database based on the anonymized trajectories generated


as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as a practical application of the judicial exception. See MPEP 2106.05(g).  These additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims as a whole do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea without a practical application.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of an anonymized database, a first communication interface, a User Identifiable Database, a second communication interface, a memory; a processor, a non-transitory computer readable storage medium, instructions; amount to no more than mere components to implement the judicial exception using a generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The limitations of:
personally identifiable information stored in an anonymized database
receiving a plurality of purchase records and time records
stores the plurality of purchase records and time records that are associate with unique individuals;
storing anonymized location and time records in the anonymized database based on the anonymized trajectories generated

as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as significantly more than the judicial exception. See MPEP 2106.05(g). See Applicant’s specification paragraphs [0011], [0042-0044], [0046-0048]. [0064-0068], [0132], about implementation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus Applicant’s claims are not patent eligible. 

Dependent claims 2-7, 9-14, and 16-20 further define the abstract idea that is present in their respective independent claims and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the claims 2-7, 9-14, and 16-20 are directed to an abstract idea. Thus, the dependent claims 2-7, 9-14, and 16-20 are not patent-eligible either.

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 USC 112(a) or 35 USC 112 first paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance. 
Prior Art
There was no prior art rejection on file. Examiner has conducted an updated prior art search on Applicant’s claims. Examiner is unable to identify a combination of references which teach Applicant’s claims. In view of that prior art search, Examiner will not provide an art rejection at this time.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,263,347. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference between the claims is subject matter represented by the trajectories.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No.16/702,216 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference between the claims is subject matter represented by the trajectories
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No.17/681,361 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference between the claims is subject matter represented by the trajectories
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

It should be noted that Applicant must resolve the double patenting issues with all three Applications/Patents to address this issue.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARDEN whose telephone number is (571)272-9602. The examiner can normally be reached M-F; 9-6 CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J. WARDEN/
Examiner
Art Unit 3693



/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693